Dissenting Opinion by
Judge Mencer :
I respectfully dissent.
First, it is admitted here by the Employer that it had received a notice of claimant’s application for benefits even thoug’h this notice had the same incorrect sip code. When Employer returned its statement to the Office of Employment Security, it made no attempt to correct the zip code. Employer is now complaining that it should be allowed to appeal an adverse determination regarding unemployment benefits because it did not receive the Notice of Determination, mailed in the same way as the notice of Claimant’s application for benefits.
Second, I do not believe that a zip code is essential in order to comply with the “mailed to his last known post office address” requirement. When we consider that (1) a zip code is not required to mail a letter; (2) the same address, with the incorrect zip code, reached employer properly just 20 days before this Notice of Determination; (3) the Employer, when he returned his statement to the Office of Employment Security, did not indicate that the address was incorrect; (4) there was a specific finding by the Board that Employer’s testimony as to not receiving notice was “self-serving and lacking in credibility,” and (5) there was no evidence that the Notice was returned undelivered, to allow Employer to proceed would simply elevate form over substance.
This decision, as far as I can determine, is one of first impression in Pennsylvania.
*365In Olesky v. Travelers Ins. Co., 72 App. Div. 2d 924 (1979), the insurance policy provided that notice must be sent, in order to cancel the policy, in accordance with the address listed on the policy. That address did not include a zip code, and neither did the Notice of Cancellation. Insured claimed that she did not receive the notice, and argued that failure to include the zip code was a fatal defect. The Court, noting that the letter had been sent in accordance with the terms of the policy, rejected the argument. The New York court concluded that the lack of zip code would not render the notice defective such that insured would not have received the notice.
In Southern Sanitation Co., Inc. v. City of Shreveport, 308 So.2d 848 (La. App. 1975), the box number of 3328 was incorrectly typed 3326. The company claimed that it did not receive the letter until 14 days after it was sent (which would be beyond the deadline for the city to cancel its renewal of a garbage collection contract). The court found that the company did receive the letter in time despite the wrong box number:
The nature of plaintiff’s business was such that it received a considerable volume of mail. ... It is a reasonable assumption that the postal clerks ... were quite familiar with so prominent a box holder, and the error of one digit in the box number would not delay or cause mis-delivery of the letter.
Id. at 850.
The Court in .Southern Sanitation, then, did not automatically declare that the small error in the address caused the notice to be defective; rather it analyzed the facts to determine whether “it is more probable than not” that the letter would be delivered.
Here, we do not have a great volume of mail, but we do have an admission that a mere 20 days earlier
*366a letter, with, the same incorrect zip code, was properly delivered. I believe we can conclude, therefore, that here, it is more probable than not that the letter was received, especially when the Board specifically found employer’s testimony “not credible.”
This Court should not adopt the policy that an error in the zip code, given the fact that a prior letter had gotten through, renders the Notice of Determination defective. I would affirm the Board on the basis that the employer’s testimony as to not receiving the second letter was specifically found by the Board to be lacking in credibility.